Citation Nr: 1712867	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from November 1989 to November 1993 with the United States Marine Corp, as well as additional service in the Reserves until his retirement in March 1999.   

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Augusta, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is now with the Detroit, Michigan RO.   

In May 2014, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript thereof is contained within Virtual VA.

In December 2014, the Board reopened the issues on appeal and remanded the claims on the merits for further development.  


FINDINGS OF FACT

1.  A low back disorder was not shown during service or for many years following discharge from active service, and such disorder is not etiologically related to service.

2.  A right knee disorder was not shown during service or for many years following discharge from active service, and such disorder is not etiologically related to service.

3.  A left knee disorder was not shown during service or for many years following discharge from active service, and such disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  

In its prior remand, the Board directed the RO to afford the Veteran the opportunity to identify and submit additional  treatment records, and afford him a VA examination.  In January 2015, the RO sent a letter to the Veteran requesting authorization for the additional private records.  However, the Veteran did not respond.  Moreover, additional VA treatment dated to January 2015 were associated with the Veteran's electronic record. 

Additionally, the Veteran was afforded a VA examination in February 2015. The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   As such, the Board accordingly finds no reason to remand for further examination.

Therefore, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.  As such, the Board finds it may proceed to a decision on the merits of these service connection claims.    

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R § 3.303 (b), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis is one of the disease enumerated under 38 C.F.R. § 3.309(a), service connection may be established based on a showing of continuity of symptomatology.   

Low Back Disorder

The Veteran asserts that his current low back disorder was caused by a motorcycle accident in service in 1993.  At the Board hearing, the Veteran testified that he had been taken to a hospital where he was treated and released.  At the time of the accident he had been thrown 15 to 20 feet in the air and landed on his buttocks, causing a compression injury, and yet he was told that the injury had caused a strain.  Thereafter, he had had physical therapy for the remainder of his active duty and was told that the diagnosis was a lower lumbar strain.  After service, the condition had subsided somewhat because he was not engaged in a lot of physical activity.  In recent years, the condition had become more problematic.  He had not received any treatment for his low back in the immediate post service years, but now received medication from VA as he was in constant pain.  Nevertheless, no treating physician had ever told him that his current low back disability was related to military service. 

Service treatment records showed that in September 1992, the Veteran complained of low back pain of one day duration after lifting an object.  He had no history of back pain or trauma.  After an examination, the assessment was a mechanical low back strain.  He was instructed to apply heat and perform stretching exercises. His duty was limited for 3 days.  He was seen again the next month for low back pain.  The assessment was a low back strain and he was instructed to perform stretching exercises.  His duty was limited for 7 days.  In October 1992, he continued to complain of low back pain.  Subsequently, in May 1993 the Veteran fell off of a motorcycle and landed on his buttocks.  He complained of pain in the coccyx area. The assessment was a back strain.  In June 1993, he continued to complain of low back pain.  The assessment was a lower lumbar strain.  A lumbosacral X-ray found no fracture and was otherwise within normal limits.  In July 1993 it was noted that he had continued to have low back pain for two months.  Further, in August 1993, it was noted that he continued to have low back pain after his accident.  The assessment was mechanical low back pain.  An examination for separation from his active service in October 1993 found no pertinent abnormality of the spine.  In a contemporaneous medical history questionnaire, the Veteran reported having or having had painful back. 

Post active duty service, in February 1994, the Veteran filed a claim for service connection for a low back disorder.  He was afforded a VA examination in March 1994.  The Veteran reported having injured his back in 1993 and while the pain had subsided considerably, he still had occasional low back pain and stiffness.  After an examination, the pertinent diagnosis was that a low back sprain was to be ruled out.  On VA general medical examination in March1994, the diagnosis was history of low back pain.  On VA spinal examination in May 1994, the Veteran reported his in-service lifting injury and his vehicular injury to his back.  After a physical examination the diagnosis was mechanical low back pain syndrome without radiculopathy.  Importantly, x-rays of the Veteran's lumbosacral spine were negative. 


Moreover, an interim service examination for retention in the Reserves in January 1998 found no abnormalities of the spine, but in an adjunct medical history questionnaire, the Veteran reported having swollen or painful joints, and recurrent back pain or any back injury. 

The Veteran filed his current claim to reopen in June 2009.  The Veteran established treatment at the VA in March 2009.  The Veteran did not report any back pain at that time and on examination, the Veteran had full range of motion of the spine without difficulty.  Follow up VA outpatient treatment records do not contain any pertinent histories or other information as to the etiology or onset of the claimed back disorder.   

The Veteran was afforded another VA examination in March 2010.  The claims file was reviewed.  The Veteran reported that since his two back injuries during service he had had intermittent low back symptoms, with remissions.  It was noted that some of his urinary symptoms were related to benign prostatic hypertrophy.  He also complained of daily numbness of his feet and occasionally a sensation of weakness in a leg.  On examination he had no back spasm, tenderness or painful motion, including no pain on repetitive motion.  The diagnosis was intermittent chronic low back pain. 

The examiner opined that as to the in-service injury that the Veteran sustained in the fall off of a motorcycle, there was "probable cause for a recurrent back pain to occur form [sic] poss [sic] traumatic arthritis to the spine."  It was noted that he reported some numbness of the feet after prolonged sitting, but it was further noted that he had failed to have his low back x-rayed on two occasions to rule out degenerative joint disease (DJD) of the spine that would help in arriving at an opinion. 

However, subsequent to this VA examination, May 2010 x-rays of the lumbar spine showed minimal degenerative changes.  A follow up June 2010 record documented a recent back injury within the past two days and back pain had been severe since the injury.  Further, an October 2011 x-ray showed mild degenerative disc changes.  VA treatment records continue to show complaints of back pain, but do not provide any sort of etiological opinion.

In its prior remand, the Board found that further clarification of the 2010 VA opinion was warranted and remanded the claim to afford the Veteran another VA examination.  

The Veteran was afforded another VA examination in February 2015.  The Veteran's electronic record was reviewed and the examiner clearly summarized the relevant evidence of record.  The examiner observed that x-rays showed mild degenerative changes to the lumbar spine, which was not an unusual finding for an active 49 year old.  Since his separation from active service, the Veteran had been able to continue to run and ski.  He was able to work restoring RV and recreational vehicles.  His back strain identified in military service in 1992-1993 did not seem to restrict his recreational activities post military service.  There was no evidence of a chronic back condition between 1993 and 2015, nor was there evidence of treatment for a chronic back condition.  In 1998, the 2807 for separation from the reserves has a positive for back pain checked; however there is no medical evidence of treatment or diagnosis at that time.  The strains sustained in military service in 1992-1993 are not an unusual part of the rigors of military service.  There was no concrete evidence of residuals of these strains.  The current lumbar spine x-ray is within normal limits for a 49 year old.  After review of all medical documents and taking into consideration the Veteran's statements, the examiner opined that it is less as likely as not the current mild degenerative changes of the lumbar spine are related to or a residual of military service.  Rather, these changes are at least as likely as not related to the normal aging process.

In this case, the February 2015 VA examiner clearly determined that the Veteran's low back disorder was not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's electronic record and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value. 

After considering the totality of the evidence of record, the Board finds that service connection for a low back disorder is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  In this regard, although service treatment records document injuries to the low back as well as continuing reports of low back pain, the highly probative February 2015 VA examiner has found that the Veteran's  current low back disorder is not related to these incidents in service and provided a detailed rationale for such finding.  Importantly, the 1994 x-rays of the lumbar spine shortly after service are negative for any findings of arthritis.  The first medical evidence of arthritis is in 2010, which is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  

Likewise, there is no medical evidence establishing a continuity of symptomatology since active duty.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, there were normal x-rays of the spine in May 1994, a normal Reserve examination in January 1998, and a normal spine examination when seeking treatment at the VA in March 2009.  Thus, there is a lengthy period without treatment.  Moreover, the Veteran himself has reported that his symptoms were intermittent and/or occasional following service.  As such, the lay evidence also does not establish pertinent symptomatology since service.     

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as any symptomatology since service.  Moreover, as the Veteran has been consistent in his reports and filed his first claim for service connection within a few months of his discharge from active service, the Board has no reason to doubt his credibility.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, in this case, the February 2015 VA examination outweighs the Veteran's assertions.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Knee and Left Knee Disorders

The Veteran is also seeking service connection for right and left knee disorders.  The Veteran testified that he had not had a direct injury of the knees, but that during service he had engaged in strenuous activities, such as carrying heavy back packs during mountain training, which was when he first started having problems with his knees.  He further indicated that he had begun receiving physical therapy during service at that Naval Hospital in Camp Pendleton.  He had continued to have knee problems after service.  He had had arthroscopic removal of the anterior cruciate ligament of the left knee at the Metropolitan Hospital in Grand Rapids, Michigan.  He also had reconstructive surgery of the anterior cruciate ligament of the right knee at the Grand Valley Health facility.  He now only received medication for pain in his knees.  Lastly, again, no treating physician had ever told him that his disabilities of the knees were related to military service.

Service treatment records showed that in April 1990 the Veteran had painful swelling of the left knee joint for three days, which had started after "humping."  On examination, he had tenderness of that knee, but McMurray's and Drawer's signs were negative.  An X-ray was also negative.  The assessment was a strain of the left knee joint.  He was given medication for pain and instructed to perform knee exercises daily.  Subsequently, in August 1993, it was noted that the Veteran had "chronic" knee problems, bilaterally.  He had been diagnosed with patellofemoral pain syndrome (PFPS) and had been using anti-inflammatory medications without resolution of pain.  After an evaluation that same day, the formal assessment was PFPS.  He was given medication for pain and given limited duty for two weeks.  That same month, he attended a one hour lecture on the causes and treatment philosophy of patellofemoral syndrome (PFS) and was then evaluated.  It was noted that he had been in a treatment program for one and half years.  The mechanism was not an injury, but the gradual onset of bilateral knee pain.  The assessment was PFPS with inflamed plica.  An examination for separation of service in October 1993 found no pertinent abnormalities of the lower extremities.  In a contemporaneous medical history questionnaire, the Veteran reported having or having had a trick or locked knee. 

On VA examination in March 1994, the Veteran reported that he generally had painful knees most of the time, more after activities, which he attributed to strenuous in-service training.  After an examination, the pertinent diagnosis was bilateral knee pain with internal derangement of the joints to be ruled out.  On VA general medical examination in March 1994, the diagnosis was pain in the medial compartments of the knee with grind test.  However, x-rays of the Veteran's right and left knees in May 1994 were negative. 

A November 1997 post-service private clinical record associated with the service treatment records, and relating to a seizure disorder, noted that the Veteran had a history of "bad knees." 

An examination for retention in the Reserves in January 1998 found no abnormalities of the lower extremities, but in an adjunct medical history questionnaire, the Veteran reported having swollen or painful joints, but denied a trick or locked knee. 

At the March 2010 VA examination, the Veteran reported having developed  bilateral knee pain during service, although he had not had any specific injury.  After service he had a skiing injury in 1995, following such accident, he underwent an arthroscopy with meniscal repair, and after an injury in 1996 playing softball he had a repair of a tear of the anterior cruciate ligament (ACL) in 2002.  He had injured his right knee skiing in the winter of 2002 with a complete tear of the right ACL, which was also repaired in 2002.  He reinjured the right knee in 2003, which was diagnosed as a knee strain.  The 1996 surgery had been at the "Metro" Hospital and the 2002 surgery had been at the "Grand Valley" Surgical Center.  It was opined that from a discussion with the Veteran that the majority of his problems with his knees were associated with his development of internal derangement of the knees that were directly related to activities after military service.  It was noted that he did not appear on two (2) occasions for requested X-rays of the knees.

However, subsequent x-rays in May 2010 of the right knee showed status post right ACL repair and mild degenerative changes.  Likewise, x-rays of the left knee showed mild degenerative changes.  Follow up x-rays showed similar findings.  VA treatment records continue to show complaints of bilateral knee pain, but do not provide any sort of etiological opinion.

Again, on remand, the Veteran was afforded a VA examination in February 2015.  The examiner opined that after review of all the medical documentation available to include the Veteran's statements, the examiner agreed with the 2010 opinion.  Though there is evidence of a bilateral knee condition in service, there is no evidence of a knee problem severe enough to cause bilateral ACL tears.  In fact, the Veteran was able to continuing skiing; thus, leading to the ACL tears.  There is no indication that the knee problems documented in military service caused problems with his knees that lead to the ACL tears, but rather they were both caused by skiing accidents.  The Veteran reported that the ACL tears happened during skiing accidents that were not service-connected.  Thus, the examiner opined that the current bilateral knee condition was less likely as not related to military service and as least as likely as not related to post-service injuries.  

After considering the totality of the evidence of record, the Board finds that service connection for right and left knee disorders is not warranted as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, although service treatment records document right and left knee disorders as well as continuing reports of knee pain, the highly probative February 2015 VA examiner has found that the Veteran's current right and left knee disorders are not related to these incidents in service and provided a detailed rationale for such finding.  Importantly, the 1994 x-rays of the knees shortly after service are negative for any findings of arthritis.  The first medical evidence of arthritis is in 2010, which is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  Likewise, there is no medical evidence establishing a continuity of symptomatology since active duty.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, there were normal x-rays of the spine in May 1994 and a normal Reserve examination in January 1998.  There is no medical evidence of a chronic knee disorder until after post- service injuries as noted by the VA examiner.  Moreover, although the Veteran has reported that his bilateral symptoms have been ongoing, again the post service medical evidence shows that the Veteran's current bilateral knee disorders are attributable to intercurrent causes.  As such, the Veteran's lay statements are insufficient to establish pertinent symptomatology since service.     

Again, in the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  Moreover, as the Veteran has been consistent in his reports and filed a claim seeking service connection shortly after his discharge from active service, the Board has no reason to doubt his credibility.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, in this case, the February 2015 VA examination, which found that the Veteran's post-service injuries caused his current right and left knee disorders, outweighs the Veteran's assertions.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for right and left knee disorders.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for right knee disorder is denied.

Entitlement to service connection for left knee disorder is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


